In re Johnson, Keith; — Defendant(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 278-210.
The relator represents that the district court has failed to act timely on an application he claims to have filed for post-conviction relief in January, 1990. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the relator’s application which is herewith transferred to the district court.